DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 25-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 25-30 recite “wherein a first one of the capacitive devices has a capacitance value *****, a second one of the capacitive devices has a capacitance value *****, and a third one of the capacitive devices has a capacitance value *****” which causes the claims to be indefinite.  Specifically, claim 19 from which all claims 25-30 depend recites, “a first of the three capacitive devices has a capacitance value of about 2.5 to 5 microfarads, a second of the three capacitive devices has a capacitance value of about 5 to 25 microfarads, and a third of the three capacitive devices has a capacitance value of about 10 to 70 microfarads” and thus it is unclear if the “a first one of the capacitive devices”, “a second one of the capacitive devices”, and “a third one of the capacitive devices” is the same as or different from the “a first one of the capacitive devices”, “a second one of the capacitive devices”, and “a third one of the capacitive devices” recited in claim 1.  For the purpose of examination the examiner is taking the “a first of the three capacitive devices has a capacitance value of about 2.5 to 5 microfarads, a second of the three capacitive devices has a capacitance value of about 5 to 25 microfarads, and a third of the three capacitive devices has a capacitance value of about 10 to 70 microfarads” of claim 1 to read as “a first of the three capacitive devices has a first capacitance value of about 2.5 to 5 microfarads, a second of the three capacitive devices has a second capacitance value of about 5 to 25 microfarads, and a third of the three capacitive devices has a third capacitance value of about 10 to 70 microfarads” and taking “wherein a first one of the capacitive devices has a capacitance value *****, a second one of the capacitive devices has a capacitance value *****, and a third one of the capacitive devices has a capacitance value *****” of claims 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 19-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markarian (US 4,408,818) in view of Norman, Sr. (US 3,593,066).
In regards to claim 19,
Markarian ‘818 discloses an apparatus suitable for use in an air-conditioning system and configured to provide a plurality of selectable capacitance values, comprising: 

a cover assembly comprising: 
a deformable cover (10 – fig. 1-2; C2:L31 & C3:L46-50 – over budges and is thus deformable) mountable to the case, two capacitor cover terminals (30 & 40 – fig. 1-2; C2:L33), each of the two capacitor cover terminals corresponding to one of the two capacitive devices and each having three contacts (31/41 – fig. 1) extending from the deformable cover (fig. 1-2; C2:L31-40 – case when three or four blade terminals are used for terminals), wherein the deformable cover is configured to displace at least one of the two capacitor cover terminals upon an operative failure of at least one of the three capacitive devices (C3:L46-50), 
two insulation structures (20 – fig. 1-2; C2:L2-4 & 32), wherein each of the two insulation structures is configured to provide insulation for at least one of the two capacitor cover terminals (fig. 1-2), and 
a common cover terminal (50 – fig. 1-2; C2:L33) having at least one contact extending from the deformable cover; and 
two conductors (91 & 92 – fig. 2; C3:L23-29), wherein each of the two conductors is configured to electrically connect one of the capacitor cover terminals to a corresponding capacitive device.  Markarian ‘818 fails to explicitly disclose three capacitive devices; wherein a first of the three capacitive devices has a capacitance 

Norman ‘066 discloses an apparatus configured to provide a plurality of selectable capacitance values, comprising: 
three capacitive devices (10, 12, 14, 16 – fig. 1; C2:L40) housed in a case (20 – fig. 1; C2:L42), wherein a first of the three capacitive devices has a capacitance value, a second of the three capacitive devices has a capacitance value, and a third of the three capacitive devices has a capacitance value and said capacitance values are a design parameter based on the intended use of the apparatus (C1:L54-60), each of the three capacitive devices having a first capacitor terminal and a second capacitor terminal (fig. 1); 
a cover assembly comprising: 
a cover mountable to the case, three capacitor cover terminals, each of the three capacitor cover terminals corresponding to one of the three capacitive devices (fig. 1, 3, & 7; abstract), 
three insulation structures (C3:L9-20 - wires 62, 64, 66, & 68 constitute the common cover terminal and three capacitor cover terminals and said wires are insulated thus providing four insulations structures), wherein each of the three insulation structures is configured to provide insulation for at least one of the three capacitor cover terminals (C3:L9-20).

In re Aller, 105 USPQ 233.  Furthermore, specific capacitance values are recognized within the art to be a matter of design choice based on the intended use (See C1:L18-20 & 54-56 of Norman ‘066).

In regards to claim 20,
The combination further discloses wherein the three capacitive devices (taught by combination – see above rejection) correspond to three capacitor sections of a single wound capacitive element (C3:L38-42 of Markarian ‘818).  

In regards to claim 21,


In regards to claim 22,
Markarian ‘818 fails to disclose wherein the combined capacitance value of the three capacitive devices is about 17.5, 45, 50, 60, 65, or 85 microfarads.

Norman ‘066 discloses combined capacitance value of capacitive devices is a matter of design choice based on the intended used (C1:L18-20 & 54-56).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the concept of at least three capacitors as taught by Norman ‘066 each with a capacitor cover terminal that has an insulation structure with the apparatus of Markarian ‘818 and to form the combined capacitance value of the three capacitive devices to be about 17.5, 45, 50, 60, 65, or 85 microfarads to obtain an apparatus with multiple capacitors thus allowing for any desired combination of several capacity values to be duplicated in a single mounted structure conveniently and economically with a relatively small stock of base units and single unit capacitor elements.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, specific capacitance values are 

In regards to claim 23,
Markarian ‘818 fails to disclose wherein selective connections of the capacitor cover terminals corresponding to the capacitive devices provide a plurality of operable capacitance values.

Norman ‘066 discloses wherein selective connections of the capacitor cover terminals corresponding to the capacitive devices provide a plurality of operable capacitance values (C1:L18-20, 54-56, C3:L33-34).

It would have been obvious to one of ordinary skill in the art at the time the invention was made apply the concept of at least three capacitors as taught by Norman ‘066 each with a capacitor cover terminal that has an insulation structure with the apparatus of Markarian ‘818 to obtain an apparatus with multiple capacitors thus allowing for any desired combination of several capacity values to be duplicated in a single mounted structure conveniently and economically with a relatively small stock of base units and single unit capacitor elements.  

In regards to claim 24,
Markarian ‘818 further discloses wherein the common cover terminal includes four contacts (51 – fig. 1; C2:L31-37).  

In regards to claim 25,
Markarian ‘818 fails to disclose wherein a first one of the capacitive devices has a capacitance value of about 2.5 microfarads, a second one of the capacitive devices has a capacitance value of about 5 microfarads, and a third one of the capacitive devices has a capacitance value of about 10 microfarads.

Norman ‘066 discloses capacitance values (size) of the capacitive elements will be chosen based on the intended use of the capacitor (C1:L18-20 & 54-56).

It would have been obvious to one of ordinary skill in the art at the time the invention was made from the first one of the capacitive devices of the combination to have a capacitance value of about 2.5 microfarads, the second one of the capacitive devices of the combination to have a capacitance value of about 5 microfarads, and the third one of the capacitive devices of the combination to have a capacitance value of about 10 microfarads to obtain an apparatus with the necessary capacitance values for a desired use.  Such a modification would have involved a mere change in the size (capacitance) of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, specific capacitance values are recognized within the art to be a matter of design choice based on the intended use (See C1:L18-20 & 54-56 of Norman ‘066).

In regards to claim 26,


Norman ‘066 discloses capacitance values (size) of the capacitive elements will be chosen based on the intended use of the capacitor (C1:L18-20 & 54-56).

It would have been obvious to one of ordinary skill in the art at the time the invention was made from the first one of the capacitive devices of the combination to have a capacitance value of about 5 microfarads, the second one of the capacitive devices of the combination to have a capacitance value of about 10 microfarads, and the third one of the capacitive devices of the combination to have a capacitance value of about 30 microfarads to obtain an apparatus with the necessary capacitance values for a desired use.  Such a modification would have involved a mere change in the size (capacitance) of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, specific capacitance values are recognized within the art to be a matter of design choice based on the intended use (See C1:L18-20 & 54-56 of Norman ‘066).

In regards to claim 27,
Markarian ‘818 fails to disclose wherein a first one of the capacitive devices has a capacitance value of about 5 microfarads, a second one of the capacitive devices has 

Norman ‘066 discloses capacitance values (size) of the capacitive elements will be chosen based on the intended use of the capacitor (C1:L18-20 & 54-56).

It would have been obvious to one of ordinary skill in the art at the time the invention was made from the first one of the capacitive devices of the combination to have a capacitance value of about 5 microfarads, the second one of the capacitive devices of the combination to have a capacitance value of about 10 microfarads, and the third one of the capacitive devices of the combination to have a capacitance value of about 35 microfarads to obtain an apparatus with the necessary capacitance values for a desired use.  Such a modification would have involved a mere change in the size (capacitance) of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, specific capacitance values are recognized within the art to be a matter of design choice based on the intended use (See C1:L18-20 & 54-56 of Norman ‘066).

In regards to claim 28,
Markarian ‘818 fails to disclose wherein a first one of the capacitive devices has a capacitance value of about 5 microfarads, a second one of the capacitive devices has a capacitance value of about 25 microfarads, and a third one of the capacitive devices has a capacitance value of about 30 microfarads.

Norman ‘066 discloses capacitance values (size) of the capacitive elements will be chosen based on the intended use of the capacitor (C1:L18-20 & 54-56).

It would have been obvious to one of ordinary skill in the art at the time the invention was made from the first one of the capacitive devices of the combination to have a capacitance value of about 5 microfarads, the second one of the capacitive devices of the combination to have a capacitance value of about 25 microfarads, and the third one of the capacitive devices of the combination to have a capacitance value of about 30 microfarads to obtain an apparatus with the necessary capacitance values for a desired use.  Such a modification would have involved a mere change in the size (capacitance) of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, specific capacitance values are recognized within the art to be a matter of design choice based on the intended use (See C1:L18-20 & 54-56 of Norman ‘066).

In regards to claim 29,
Markarian ‘818 fails to disclose wherein a first one of the capacitive devices has a capacitance value of about 5 microfarads, a second one of the capacitive devices has a capacitance value of about 10 microfarads, and a third one of the capacitive devices has a capacitance value of about 50 microfarads.



It would have been obvious to one of ordinary skill in the art at the time the invention was made from the first one of the capacitive devices of the combination to have a capacitance value of about 5 microfarads, the second one of the capacitive devices of the combination to have a capacitance value of about 10 microfarads, and the third one of the capacitive devices of the combination to have a capacitance value of about 50 microfarads to obtain an apparatus with the necessary capacitance values for a desired use.  Such a modification would have involved a mere change in the size (capacitance) of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, specific capacitance values are recognized within the art to be a matter of design choice based on the intended use (See C1:L18-20 & 54-56 of Norman ‘066).

In regards to claim 30,
Markarian ‘818 fails to disclose wherein a first one of the capacitive devices has a capacitance value of about 5 microfarads, a second one of the capacitive devices has a capacitance value of about 10 microfarads, and a third one of the capacitive devices has a capacitance value of about 70 microfarads.

Norman ‘066 discloses capacitance values (size) of the capacitive elements will be chosen based on the intended use of the capacitor (C1:L18-20 & 54-56).

It would have been obvious to one of ordinary skill in the art at the time the invention was made from the first one of the capacitive devices of the combination to have a capacitance value of about 5 microfarads, the second one of the capacitive devices of the combination to have a capacitance value of about 10 microfarads, and the third one of the capacitive devices of the combination to have a capacitance value of about 70 microfarads to obtain an apparatus with the necessary capacitance values for a desired use.  Such a modification would have involved a mere change in the size (capacitance) of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, specific capacitance values are recognized within the art to be a matter of design choice based on the intended use (See C1:L18-20 & 54-56 of Norman ‘066).

In regards to claim 31,
Markarian ‘818 further discloses wherein at least two of the insulation structures are colored (C2:L2-4 – the materials will inherently have a color).  

Claim(s) 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markarian ‘818 and Norman ’066  as applied to claim 19 above, and further in view of “Capacitors - Motor Run, Oil Filled Capacitors, AC Rated. AmRad.” Printout of website having URL: http://amradcapacitors.com/index.htm, January 3, 2003 hereafter referred to as AmRad.
In regards to claim 32,


AmRad discloses wherein the insulation structures are differently colored (page 11-12).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the capacitors of Markarian ‘818 as modified by Norman ‘066 to have different colored bushings as taught by AmRad to obtain a device wherein a visual aid is provided to a user in the color coding making installation “fool-proof”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2,968,752 – C2:L3-22			US 4,326,237 – fig. 1
US 2,779,813 – fig. 2; C1:L41-45

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848